DETAILED ACTION
Claims 1-10 and 12 – 20 are pending, claim 11 has been cancelled. 
This action is in response to the amendment filed 1/28/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 1/28/2022, with respect to the rejection(s) of the pending claim(s) under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bearer et al. 
Applicant’s arguments with respect to the pending claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Since applicant’s amendments necessitated the new grounds for rejections this action has been made final.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/12/2021 and 4/19/2022 was filed prior to the mailing date of this action.  The submission complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “radial dimension in all cross sections is no less than a nominal pipe size of a connecting pipe at the first end of the first flow passageway and the second end of the second flow passageway” (claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The amendment filed 1/28/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “radial dimension in all cross sections is no less than a nominal pipe size of a connecting pipe at the first end of the first flow passageway and the second end of the second flow passageway”.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Objections
Claim 1 is objected to because of the following informalities:  “dimension” should be - -dimensions - -.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-10 and 12-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. The limitation regarding the “radial dimension in all cross sections is no less than a nominal pipe size of a connecting pipe at the first end of the first flow passageway and the second end of the second flow passageway” were not present in the originally filed specification and claims.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-10 and 12-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites, “radial dimension in all cross sections is no less than a nominal pipe size of a connecting pipe at the first end of the first flow passageway and the second end of the second flow passageway” which is unclear as to how the radial dimension, in the drawing of Figure 5C,5D, of the lower stem 64 be no less than a nominal pipe size of a connecting pipe? It appears that the claim needs to further limit which cross sections apply to the new limitations in order have support in the originally filed disclosure.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, and 9,10 and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bolanahalli et al. US 20140264122 in view of Bearer et al. (US  20060017035). The claims are rejected as best understood based on the above 112 rejections.

Regarding claim 1, Bolanahalli et al. disclose a unibody valve (110) comprising: a valve body (120) including: 
a first end (128) and a second end (126) spaced apart along a longitudinal axis; 
a central portion (125) disposed between the first end and the second end, wherein the first end and the second end define a first flow passageway and a second flow passageway, respectively, and wherein the central portion defines an interior chamber (the area within 125,131); and 
a disc (144) disposed within the interior chamber, wherein the interior chamber includes an enlarged side portion (at 131) positioned outside of the at least one of the first flow passageway and the second flow passageway projected along the longitudinal axis, wherein the disc is disposed in the enlarged side portion when in an open position (see Fig. 2).  
Bolanahalli et al. disclose all of the features of the claimed invention although is silent to having, the first flow passageway, the second flow passageway, and the interior chamber are completely unobstructed, between the first end and the second end of the valve body, in such a way that radial dimension in all cross sections is no less than a nominal pipe size of a connecting pipe at the first end of the first flow passageway and the second end of the second flow passageway.
Bearer et al. teaches the use the first flow passageway (through 38), the second flow passageway (through 48), and the interior chamber (within 20) are completely unobstructed, between the first end and the second end of the valve body, in such a way that radial dimension in all cross sections is no less than a nominal pipe size (the size the tube connected to 44 at 42) of a connecting pipe at the first end of the first flow passageway and the second end of the second flow passageway (para.0021, “The end screw 40 has a first or outer portion 44 that forms part of a tube fitting or other connection with a pipe or tube or other flow component (not shown) of the fluid system in which the value 10 is incorporated. The end screw portion 40 can be configured in many different manners to enable different types of fluid connection of the valve 10 into the fluid system.”).

    PNG
    media_image1.png
    829
    1113
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the end connections of Bolanahalli et al. to have the first flow passageway, the second flow passageway, and the interior chamber are completely unobstructed, between the first end and the second end of the valve body, in such a way that radial dimension in all cross sections is no less than a nominal pipe size of a connecting pipe at the first end of the first flow passageway and the second end of the second flow passageway as taught by Bearer et al., in order to provide a device which permits many different manners to enable different types of fluid connection of the valve into the fluid system (Bearer et al. para.0021.). This permits the use of a main valve design being inventoried and then different end connections which can be assembled onto the main valve so the finished assembled valve can connect properly with the fluid system it is being installed into at the end destination.

Regarding claim 2, Bolanahalli et al. disclose an anti-rotation edge (the edge of 127 between numerals 140,180 in Fig. 2) disposed on at least one side of the enlarged side portion, wherein the anti-rotation edge prevents the disc from rotating beyond the anti-rotation edge.  
Regarding claim 3, Bolanahalli et al. disclose the anti-rotation edge is defined by a meeting of one of the first flow passageway and the second flow passageway with the interior chamber and the enlarged side portion (as shown in Fig. 2).  
Regarding claim 4, Bolanahalli et al. disclose another anti-rotation edge (the edge of 127 intersecting with vertical line for 160) disposed on an opposite side of the longitudinal axis from the enlarged side portion.  
Regarding claim 5, Bolanahalli et al. disclose a stem (180, see Fig. 5) rotatably supported by the valve body about a rotation axis, wherein the disc is coupled to the stem and is rotatable within the interior chamber between a closed position, wherein the disc closes one of the first flow passageway or the second flow passageway, and the open position, wherein at least one of the first flow passageway and the second flow passageway is completely unobstructed (para.0040, “no portion of the flap obstructs the flow of fluid …”) between the first end and the second end of the valve body when projected along the longitudinal axis.  
Regarding claim 6, Bolanahalli et al. disclose the disc defines a central plane offset (along the face of 154 vertically in Fig. 3) from the rotation axis.  
Regarding claim 9, Bolanahalli et al. disclose the stem (Fig. 5) includes a first stem portion (180 on right) supported by the valve body and coupled to a top of the disc, and a second stem portion (180 on left) supported by the valve body and coupled to a bottom of the disc, wherein the first and second stem portions are spaced apart on opposite sides of, and do not project into, the at least one of the first flow passageway and the second flow passageway projected along the longitudinal axis (para.0040, “no portion of the flap obstructs the flow of fluid …”).  
Regarding claim 10, Bolanahalli et al. disclose the disc includes first and second arms (two arms each indicated as 142) extending from the top and the bottom of the disc respectively, each of the first and second arms including a hub (the openings in 142 arms for stems 180) coupled to one of the first and second stem portions.  
Regarding claim 12, Bolanahalli et al. disclose the first flow passageway and the second flow passageway are coaxial (as shown in figures 2 and 3).  
Regarding claim 13, Bolanahalli et al. disclose the first flow passageway and the second flow passageway have respective first and second cross-sectional areas defined orthogonal to the longitudinal axis, wherein the first cross-sectional area is the same as the second cross- sectional area (as shown in figure 2,the cross-sectional area within 163 is shown as being the same diameter as the right most part of 126 which intersects with the dimeter at 125, therefore the areas are considered as being the same).  
Regarding claim 14, Bolanahalli et al. disclose the valve body is piggable when the disc is in the open position (since in para.0040, “no portion of the flap obstructs the flow of fluid …”, then the valve body is capable of being “piggable”).   The limitation “piggable” is considered as functional language and not given patentable weight.  "[A]pparatus claims cover what a device is, not what a device does.
Regarding claim 15, Bolanahalli et al. disclose the first end of the valve body includes a bore (at 128), and further comprising a seat ring (160,161) disposed in the bore and defining at least in part the first flow passageway.  
Regarding claim 16, Bolanahalli et al. disclose the seat ring includes a concave sealing surface (176), and wherein the disc engages the concave sealing surface when rotated to a closed position.  
Regarding claim 17, Bolanahalli et al. disclose a retainer ring (162) securing the seat ring to the valve body.  

Claims 7, 8, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bolanahalli et al. ‘122 in view of Bearer et al. ‘035, and further in view of Eggleston (US 6213141).
        Regarding claim 7, Bolanahalli et al.  and Bearer et al. disclose all of the features of the claimed invention although is silent to having a centerline axis of the disc orthogonal to the central plane is offset from the rotation axis.  
Eggleston teaches the use of a centerline axis (36, see Fig. 7, col.4, lns. 46-59) of the disc orthogonal to the central plane is offset (offset by “E”) from the rotation axis. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute a centerline axis location of the disc as taught by Eggleston for the centerline location on the disc of Bolanahalli et al. in the combined device of Bolanahalli et al. and Bearer et al. to have a centerline axis of the disc orthogonal to the central plane is offset from the rotation axis, in order to provide for a desirable camming action of the disc as it lifts off the seal (Eggleston, col. 4, lns. 55-59) thereby reducing frictional contact on the seal.
         Regarding claim 8, Bolanahalli et al. disclose the valve body defines a valve seat (160, see Fig. 2-4) engaged by the disc when the disc is in the closed position, wherein a first portion (the upper tapered portion of 176) of the valve seat is non- parallel to a second portion (the lower tapered portion of 176) of the valve seat.  
Regarding claims 19 and 20, Bolanahalli et al. and Bearer et al. disclose all of the features of the claimed invention although is silent to having a locator interfacing between the seat ring and the valve body, wherein the locator includes a pin disposed in an opening defined in part by the valve body and in part by an outer surface of the seat ring.
Eggleston teaches the use of a locator (132,130,128) interfacing between the seat ring and the valve body, wherein the locator includes a pin (132) disposed in an opening (130) defined in part by the valve body and in part by an outer surface (the outer face surface of 100) of a ring (100).  
         It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ a locator having a pin and opening as taught by Eggleston into the device of Bolanahalli et al. in the combined device of Bolanahalli et al. and Bearer et al. to have a locator interfacing between the seat ring and the valve body, wherein the locator includes a pin disposed in an opening defined in part by the valve body and in part by an outer surface of the seat ring, in order to retain the seal structure in the operative orientation (Eggleston, col. 7, lns. 47-59).
  
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Bolanahalli et al. ‘122 and Bearer et al. ‘035 and further in view of Kawamoto et al. (US 11047492).
Regarding claim 18, Bolanahalli et al. and Bearer et al. disclose all of the features of the claimed invention although is silent to having a sealing component disposed between the seat ring and the retainer ring.  
Kawamoto et al. teaches the use of a sealing component (27,30, 28, Fig. 6) disposed between the seat ring (23) and the retainer ring (24,25).  
         It would have been obvious to one having ordinary skill in the art before the 

effective filing date of the claimed invention to substitute a seat ring and sealing component as taught by Kawamoto et al. for the seat ring of Bolanahalli et al. in the combined device of Bolanahalli et al. and Bearer et al. to have a sealing component disposed between the seat ring and the retainer ring, in order to have a sealing mechanism that “can be stably used at -50 degrees C or lower” (Kawamoto et al., col. 6, lns. 25-40).
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). See MPEP 804, II,B1.
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e-Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about e-Terminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1,12,15-19 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1,12, and 14-20 of U.S. Application No. 17/248,854.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the present application are overlapped in scope by the claims of the US Application number 17/248,854. That is, the more specific claims from the application ‘854, “anticipate” the broader application claims in this instant application. 
Appropriate action is required.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig Price, whose telephone number is (571)272-2712 or via facsimile (571)273-2712.  The examiner can normally be reached on Monday-Friday (8:00AM-4:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 or Mary McManmon 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

          
          
/CRAIG J PRICE/
Primary Examiner, Art Unit 3753